Citation Nr: 1807238	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 12, 2009 for the award of service connection for glaucoma, to include on the basis of clear and unmistakable error (CUE) in a January 25, 2002 rating decision which denied entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The January 2012 rating decision granted service connection for glaucoma, effective from June 12, 2009, including on the basis of a finding of CUE in a January 25, 2002 rating decision which had denied the claim.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The January 25, 2002 rating decision was subsumed by the Board's August 2008 decision which denied service connection for glaucoma, to include as secondary to service-connected head injury with headaches and dizziness.  

2. The Veteran has not alleged specific error in the Board's August 2008 final decision.

3. The record does not demonstrate that, subsequent to the Board's August 2008 final denial of service connection for glaucoma, that a claim to reopen a claim of service connection for glaucoma was received prior to June 12, 2009.



CONCLUSION OF LAW

The Veteran has not pled a motion of CUE in the Board's August 2008 decision, and the criteria for entitlement to an effective date earlier than June 12, 2009 for the award of service connection for glaucoma have not otherwise been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.400, 20.1104, 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2017).

As to entitlement to an earlier effective date for the award of service connection for glaucoma, other than on the basis of CUE, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to that matter, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Here, the Veteran claims he is entitled to an effective date prior to June 12, 2009 for the award of service connection for glaucoma because a January 25, 2002 rating decision denial issued by the RO in Waco, Texas, was held to be clearly and unmistakably erroneous (CUE) in the January 18, 2012 rating decision which granted service connection for the disability at issue, effective from June 12, 2009.  

At the outset, the Board notes that the Veteran's and his representative's main contention in support of the appeal seems to center on the fact that a January 25, 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for glaucoma, constituted CUE.  As noted above, a finding of CUE in the January 25, 2002 rating decision denial of service connection for glaucoma was made in the January 18, 2012 rating decision which granted service connection for glaucoma effective from June 12, 2009.  Additionally, the Veteran's representative also contends that the Veteran filed a claim of entitlement to service connection for glaucoma in 1995 which was denied in another rating decision sometime prior to the January 25, 2002 rating decision, and that this rating decision also constituted CUE.  

A review of the record does not reveal that a claim of service connection for glaucoma was received in 1995, or at any time prior to January 9, 2001.  Rather, the record shows that, in January 1994, the Veteran filed a claim of entitlement to service connection for dizzy spells and headaches secondary to hitting his head in service.  In a December 11, 2000 rating decision, the RO granted entitlement to service connection for a head injury with headaches and dizziness, effective from January 6, 1994, the date of receipt of the claim.  It was not until correspondence received on January 9, 2001, that the Veteran indicated the December 2000 rating decision should have addressed his head injury, headaches, and glaucoma, as he did not suffer from these problems until the in-service head injury.  This was the Veteran's first claim of entitlement to service connection for glaucoma.  As such, the Board will only analyze whether there is a valid motion of CUE in the January 25, 2002 rating decision as to entitlement to an earlier effective date for the award of service connection for glaucoma, pursuant to the January 9, 2001 claim.

Indeed, the January 25, 2002 rating decision denied the Veteran's January 9, 2001 claim of entitlement to service connection for glaucoma on the basis that the evidence did not show that glaucoma was related to the service-connected head injury with headaches and dizziness, nor did the available evidence show this condition was incurred during military service.  Crucially, however, the Veteran filed a timely notice of disagreement in response to the January 25, 2002 rating decision, and then appealed the denial to the Board in September 2002.  Significantly, the Board affirmed the RO's January 25, 2002 rating decision denial of entitlement to service connection for glaucoma in an August 2008 decision.  Specifically, the August 2008 Board decision denied the claim of entitlement to service connection for glaucoma on the basis that a preponderance of the medical and other evidence of record demonstrated that the Veteran's glaucoma was not the direct result of a disease or injury in service or due to the Veteran's service-connected head injury with headaches and dizziness.  Significantly, the August 2008 Board decision acknowledged that the Veteran's diagnosed glaucoma predated 1989 and that it had its onset in the 1970s, which appeared to be an error in the January 25, 2002 rating decision and October 2001 VA examination alluded to by the Veteran's representative.  

Nevertheless, when the Board affirms a RO decision, the RO determination "is subsumed by the final appellate decision," pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Applying this law to the facts of this case, the January 25, 2002, rating decision is clearly subsumed by the August 2008 Board decision, which denied entitlement to service connection for glaucoma at that time.  As such, the Board finds the Veteran's allegation of CUE in the January 25, 2002, rating decision is not a proper allegation of CUE under the jurisdiction of the Board.  The Veteran would need to bring a motion for CUE for the narrow issue of the August 2008 Board decision.  

In summary, the Board finds that the Veteran has not pled CUE in the August 2008 Board decision which subsumed the January 25, 2002 rating decision denial of service connection for glaucoma, and that the January 25, 2002 rating decision was held to constitute CUE in the January 18, 2012 rating decision which granted service connection for glaucoma and assigned an effective date of June 12, 2009 for the award of service connection for glaucoma.  Further, as noted above, subsequent to the August 2008 Board decision, no petition was received to reopen a claim for service connection for glaucoma prior to June 12, 2009.  See 38 C.F.R. § 3.400 (2017).  As such, neither the Veteran nor his representative has contended, and the record does not demonstrate, that there is a basis for the award of an earlier effective date.  As the preponderance of the evidence is against entitlement to an effective date earlier than June 12, 2009 for the award of service connection for glaucoma, the appeal is denied.



ORDER

The appeal for entitlement to an effective date earlier than June 12, 2009 for the award of service connection for glaucoma, to include as due to CUE in a January 25, 2002 rating decision which denied entitlement to service connection for glaucoma, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


